DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 2/16/2021.  These drawings are acceptable.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 10869414 (Babhadiashar et al). This is a statutory double patenting rejection.
Re claim 1, Babhadiashar et al discloses a protective housing for shielding against electro-magnetic field (EMF) radiation, the protective housing comprising: 
a conductive mesh; and 
a frame coupled to the conductive mesh and configured to define a shape of conductive mesh, the frame comprising: a central body configured to be coupled to the conductive mesh; a plurality of 

Re claim 2, wherein the conductive mesh is configured to shield an interior a canopy, as defined by the conductive mesh and the frame, against EMF radiation (col. 14, lines 22-25).

Re claim 3, wherein the conductive mesh has a mesh size configured to permit the conductive mesh to be flexible to drape around the object and to be breathable and see-through (col. 15, lines 13-16).

Re claim 4, wherein the protective housing further comprises: a conductive plane at a base of the protective housing and configured to electrically couple to the conductive mesh and to be a grounding plane for the protective housing (col. 15, lines 17-22).

Re claim 5, wherein the central body comprises: a housing; a sensing device coupled to the housing and configured to monitor the interior of the canopy and to wirelessly communicate with a remote device external to the protective housing (col. 14, lines 26-32).

Re claim 6, wherein the sensing device comprises a monitoring sensor configured to indicate to the remote device whether the canopy has been sufficiently closed to achieve a desired EMF cancelation (col. 14, lines 33-36).



Re claim 8, wherein the conductive mesh has an opening corresponding to the central body, and wherein the conductive mesh is coupled, at the opening, to the central body by being sandwiched, in part, between the first and second portions when the first and second portions are mated together (col. 14, lines 43-49).

Re claim 9, wherein portions of the housing exposed to an interior of the canopy comprise a conductive layer coating to reduce penetration of radiation from the sensing device within the interior of the canopy, and wherein the cap is located at an exterior of the canopy and does not include conductive material to facilitate wireless transmission of data to and from the sensing device (col. 14, lines 50-58).

Re claim 10, wherein, when mated, the first and second portions define a plurality of cavities configured to accommodate ends of the plurality of support members and to couple the plurality of support members to the central body, and wherein each one of the supporting members comprises a joint configured to fit within a corresponding cavity of the plurality of cavities and is rotatably coupled to the central body (col. 14, lines 59-67).

Re claim 11, wherein each of the plurality of support members further comprises a malleable leg configured to move with respect to the joint and to facilitate an extension of length of said each of the plurality of support members (col. 15, lines 1-5).



Re claim 13, wherein the conductive mesh is configured to drape over the plurality of support members (col. 15, lines 23-25).

Re claim 14, wherein each of the plurality of securing members comprises: a main body having opposing lips protruding away from the main body and configured to surround a side of the object; and a fastening mechanism having a flat head configured to move between the opposing lips and having an adjustable head configured to adjust a position of the flat head between the opposing lips, wherein each of the plurality of securing members is configured to become fixedly coupled to the side of the object in response to an adjustment of the adjustable head, via a rotating tool, to clamp the side of the object between the lip of the opposing lips and the flat head (col. 15, lines 26-39).

Re claim 15, wherein each of the plurality of securing members further comprises: a sleeve portion configured to encompass and couple to an end of a corresponding one of the plurality of supporting members, the sleeve portion being coupled to the main body via one or more screws (col. 15, lines 40-45).

Re claim 16, wherein the end of the corresponding one of the plurality of supporting members is moveable with respect to the sleeve portion (col. 16, lines 1-3).



Re claim 18, wherein each of the pair of resilient arms has a protrusion of protrusions extending from a corresponding resilient arm of pair of resilient arms in a direction orthogonal to an extension direction of the corresponding resilient arm, and wherein the pair of resilient arms are configured to engage the vertical bars of the object by apply opposing lateral forces against the vertical bars via the protrusions (col. 16, lines 13-20).

Re claim 19, Babhadiashar et al discloses a protective housing for shielding against electro-magnetic field (EMF) radiation, the protective housing comprising: a conductive mesh having an opening; and a frame configured to be coupled to an object within an interior space of the protective housing, and comprising a central body configured to be fixedly coupled to the conductive mesh at the opening, the central body comprising: a first portion at an exterior of a canopy defined by the conductive mesh and the frame; and a second portion within an interior of the canopy, an exterior of the second portion facing the interior of the canopy having a conductive coating electrically coupled to the conductive mesh, wherein the frame and the conductive mesh are configured to shield the interior of the canopy against EMF radiation (col. 16, lines 21-38).

Re claim 20, wherein the protective housing further comprises: a conductive plane at a base of the protective housing and configured to couple to the conductive mesh and to be a grounding plane for the protective housing (col. 16, lines 39-43).


Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979.  The examiner can normally be reached on 9-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.